FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
CREDIT SUISSE SECURITIES (USA)
LLC; JPMORGAN CHASE & CO., a
Delaware corporation, successor in            No. 09-35262
interest to Hambrecht & Quist and             No. 09-35363
Chase Securities Inc.; BANK OF
                                            D.C. No. 2:07-cv-
AMERICA CORPORATION, a Delaware
corporation, successor in interest
                                              01549-JLR
                                            Western District of
to Fleetboston Robertson Stephens,
                                              Washington,
Inc.; ONVIA INC., a Delaware
                                                 Seattle
corporation formerly known as
Onvia.com Inc.; ROBERTSON
STEPHENS, INC.; J.P. MORGAN
SECURITIES INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        




                             1477
1478         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
DEUTSCHE BANK SECURITIES INC.;
FOUNDRY NETWORKS INC., Nominal                 No. 09-35280
Defendant, a Delaware
corporation; MERRILL LYNCH
                                               D.C. Nos.
                                            2:07-cv-01566-JLR
PIERCE FENNER & SMITH                       2:07-cv-01549-JLR
INCORPORATED; J.P. MORGAN
SECURITIES INC.,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
MERRILL LYNCH & CO. INC.,
                          Defendant,
                                               No. 09-35282
                 and                           No. 09-35375
FINISAR CORPORATION, Nominal                   D.C. Nos.
Defendant, a Delaware                       2:07-cv-01567-JLR
corporation; MERRILL LYNCH                  2:07-cv-01549-JLR
PIERCE FENNER & SMITH
INCORPORATED; J.P. MORGAN
SECURITIES INC.,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES        1479



VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                 v.
MORGAN STANLEY & CO.,                         No. 09-35285
INCORPORATED; LEHMAN BROTHERS,
INC.; BANK OF AMERICA                          D.C. Nos.
                                            2:07-cv-01568-JLR
CORPORATION; ROBERTSON
STEPHENS, INC.; AVANEX                      2:07-cv-01549-JLR
CORPORATION,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP, a global
bank headquartered in Zurich,
Switzerland formerly known as
Credit Suisse First Boston                    No. 09-35286
Corporation; BANK OF AMERICA                  No. 09-35367
CORPORATION, a Delaware                        D.C. Nos.
corporation, successor in interest          2:07-cv-01576-JLR
to BancBoston Robertson                     2:07-cv-01549-JLR
Stephens, Inc.; TIVO INC., Nominal
Defendant, a Delaware
corporation; ROBERTSON STEPHENS,
INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1480         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
GOLDMAN SACHS & CO., a New
York limited partnership; BANK OF
AMERICA CORPORATION, a Delaware
corporation, successor in interest
to FleetBoston Robertson                       No. 09-35288
Stephens, Inc.; ROBERTSON
STEPHENS INC., a Massachusetts
                                               D.C. Nos.
                                            2:07-cv-01569-JLR
corporation,                                2:07-cv-01549-JLR
              Defendants-Appellees,
                and
TURNSTONE SYSTEMS, INC., a
Delaware corporation,
                          Defendant.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES        1481



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
GOLDMAN SACHS & CO., “Goldman
Sachs”; CREDIT SUISSE SECURITIES
(USA) LLC, “Credit Suisse”
formerly known as Credit Suisse                No. 09-35289
First Boston Corporation; BANK OF
AMERICA CORPORATION, a Delaware
                                               D.C. Nos.
                                            2:07-cv-01577-JLR
corporation, successor in interest          2:07-cv-01549-JLR
to BancBoston Robertson
Stephens, Inc.; ROBERTSON
STEPHENS, INC.; JUNIPER NETWORKS
INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1482         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
                                               No. 09-35290
MORGAN STANLEY & CO.,                          No. 09-35381
INCORPORATED; DEUTSCHE BANK
SECURITIES, INC.; MERRILL LYNCH,
                                               D.C. Nos.
                                            2:07-cv-01570-JLR
PIERCE, FENNER & SMITH                      2:07-cv-01549-JLR
INCORPORATED; ARIBA INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                v.                             No. 09-35292
MORGAN STANLEY & CO.,                          No. 09-35364
INCORPORATED; CITIGROUP GLOBAL                 D.C. Nos.
MARKETS, INC.; AKAMAI                       2:07-cv-01571-JLR
TECHNOLOGIES, INC.,                         2:07-cv-01549-JLR
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES        1483



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
GOLDMAN SACHS GROUP INC., a
Delaware corporation; JPMORGAN
CHASE & CO., a Delaware
corporation, successor in interest
to Hambrecht & Quist LLC,                      No. 09-35293
                                        
                         Defendants,            D.C. Nos.
                 and                        2:07-cv-01578-JLR
                                            2:07-cv-01549-JLR
KANA SOFTWARE INC., Nominal
Defendant, a Delaware corporation
formerly known as Kana
Communications Inc.; GOLDMAN
SACHS & CO.; J.P. MORGAN
SECURITIES INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1484         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                 v.
MORGAN STANLEY, a Delaware
corporation, successor in interest
to Morgan Stanley Dean Witter,
                         Defendant,
                and
SILICON LABORATORIES INC.,                    No. 09-35297
                                              No. 09-35373
Nominal Defendant, a Delaware
corporation; MORGAN STANLEY &                 D.C. Nos.
CO. INCORPORATED; LEHMAN                   2:07-cv-01590-JLR
BROTHERS INC.; CITIGROUP GLOBAL            2:07-cv-01549-JLR
MARKETS, INC.,
              Defendants-Appellees,
JAMES W. GIDDENS,
TRUSTEE FOR THE
LIQUIDATION OF THE BUSINESS OF
LEHMAN BROTHERS INC.,
                  Trustee-Appellee.
In Re: SECTION 16(b) LITIGATION
                                       
             SIMMONDS v. CREDIT SUISSE SECURITIES        1485



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
GOLDMAN SACHS GROUP INC., a
Delaware corporation,
                          Defendant,
                and
BANK OF AMERICA CORPORATION, a                 No. 09-35300
Delaware corporation, successor in
interest to BancBoston Robertson               D.C. Nos.
                                            2:07-cv-01593-JLR
Stephens, Inc.; PALM INC.,                  2:07-cv-01549-JLR
Nominal Defendant, a Delaware
corporation; GOLDMAN SACHS &
CO.; MORGAN STANLEY & CO.
INCORPORATED; MERRILL LYNCH
PIERCE FENNER & SMITH
INCORPORATED; ROBERTSON
STEPHENS, INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1486         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                 v.
GOLDMAN SACHS GROUP INC.,
                         Defendant,
                and                           No. 09-35301
                                              No. 09-35374
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in            D.C. Nos.
                                           2:07-cv-01594-JLR
interest to BancBoston Robertson           2:07-cv-01549-JLR
Stephens, Inc.; MAXYGEN INC.,
Nominal Defendant, a Delaware
corporation; GOLDMAN SACHS &
CO.; ROBERTSON STEPHENS, INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       
             SIMMONDS v. CREDIT SUISSE SECURITIES        1487



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP, a global
bank headquartered in Zurich,
Switzerland FKA Credit Suisse
First Boston Corporation; BANK OF              No. 09-35302
AMERICA CORPORATION, a Delaware
corporation, successor in interest
                                                D.C. No.
                                            2:07-cv-01575-JLR
to BancBoston Robertson
Stephens, Inc.; SILICON IMAGE,
INC., Nominal Defendant, a
Delaware corporation; ROBERTSON
STEPHENS, INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1488          SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                        
                Plaintiff-Appellant,
                v.
GOLDMAN SACHS GROUP INC., a
Delaware corporation,                           No. 09-35303
                                                No. 09-35391
                                         
                         Defendant,
                                                 D.C. Nos.
               and                           2:07-cv-01595-JLR
STREET.COM INC.; GOLDMAN SACHS               2:07-cv-01549-JLR
& CO.; J.P. MORGAN SECURITIES
INC.,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                         

VANESSA SIMMONDS,                        
                  Plaintiff-Appellant,
                  v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in
interest to BancBoston Robertson               No. 09-35306
Stephens, Inc.; CRITICAL PATH,                   D.C. No.
INC., Nominal Defendant, a                   2:07-cv-01582-JLR
California corporation; ROBERTSON
STEPHENS, INC.; J.P. MORGAN
SECURITIES, INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                         
             SIMMONDS v. CREDIT SUISSE SECURITIES        1489



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in             No. 09-35307
interest to BancBoston Robertson
Stephens, Inc.; CONCUR
                                               D.C. Nos.
                                            2:07-cv-01585-JLR
TECHNOLOGIES, INC., a Delaware              2:07-cv-01549-JLR
corporation; ROBERTSON STEPHENS,
INC.; J.P. MORGAN SECURITIES, INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP, a global
bank headquartered in Zurich,
Switzerland; SOURCEFORGE, INC.,
Nominal Defendant, a Delaware                  No. 09-35308
corporation, FKA VA Linux
Systems, Inc.; LEHMAN BROTHERS,                 D.C. No.
INC.,                                       2:07-cv-01583-JLR
             Defendants-Appellees,
JAMES W. GIDDENS, Trustee for the
Liquidation of the Business of
Lehman Brothers, Inc.,
                  Trustee-Appellee.
In Re: SECTION 16(b) LITIGATION
                                        
1490         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.                            No. 09-35309
                                              No. 09-35369
GOLDMAN SACHS & CO.; J.P.
MORGAN SECURITIES, INC.; RED
                                              D.C. Nos.
                                           2:07-cv-01587-JLR
HAT, INC., a Delaware corporation,         2:07-cv-01549-JLR
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       

VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
CREDIT SUISSE GROUP, a global                 No. 09-35310
                                       
bank headquartered in Zurich,                 No. 09-35368
Switzerland; SELECTICA, INC.,                   D.C. No.
Nominal Defendant, a Delaware              2:07-cv-01584-JLR
corporation,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       
             SIMMONDS v. CREDIT SUISSE SECURITIES        1491



VANESSA SIMMONDS                        
                Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP SECURITIES
(USA) LLC, a Delaware limited
liability company; BANK OF                     No. 09-35312
                                        
AMERICA CORPORATION, a Delaware                 D.C. Nos.
corporation; ROBERTSON STEPHENS,            2:07-cv-01579-JLR
INC., a Massachusetts corporation,          2:07-cv-01549-JLR
              Defendants-Appellees,
                and
INTERWOVEN, INC.,
                         Defendant.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS                        
                 Plaintiff-Appellant,
                  v.
                                               No. 09-35313
MORGAN STANLEY & CO.,                          No. 09-35370
INCORPORATED; J.P. MORGAN
SECURITIES, INC.; VIGNETTE
                                               D.C. Nos.
                                            2:07-cv-01588-JLR
CORPORATION, a Delaware                     2:07-cv-01549-JLR
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1492         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
MORGAN STANLEY & CO.,                          No. 09-35314
INCORPORATED; J.P. MORGAN                      No. 09-35371
SECURITIES, INC.; LEHMAN                       D.C. Nos.
BROTHERS, INC.; SYCAMORE                    2:07-cv-01589-JLR
NETWORKS, INC., a Delaware                  2:07-cv-01549-JLR
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP SECURITIES
(USA) LLC, a Delaware limited
liability company; BANK OF
AMERICA CORPORATION, a Delaware
                                              No. 09-35315
                                        
corporation; ROBERTSON STEPHENS,
INC.; J.P. MORGAN SECURITIES INC.,               D.C. No.
a Delaware corporation,                     2:07-cv-01580-JLR
              Defendants-Appellees,
                and
OPENWAVE SYSTEMS, INC., a
California corporation,
                         Defendant.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES       1493



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP SECURITIES
(USA) LLC, a Delaware limited
liability company; BANK OF
AMERICA CORPORATION, a Delaware               No. 09-35316
corporation; ROBERTSON STEPHENS,
INC.,
                                              D.C. Nos.
                                           2:07-cv-01581-JLR
              Defendants-Appellees,        2:07-cv-01549-JLR
                and
INFORMATICA CORPORATION, a
Delaware corporation,
                         Defendant.
In Re: SECTION 16(b) LITIGATION
                                       
1494         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
CREDIT SUISSE GROUP SECURITIES
(USA) LLC, a Delaware limited
liability company; BANK OF
AMERICA CORPORATION, a Delaware
corporation; ROBERTSON STEPHENS,
INC., a Massachusetts corporation;             No. 09-35317
                                               No. 09-35365
                                        
MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, a Delaware                  D.C. Nos.
corporation; CITIGROUP GLOBAL               2:07-cv-01572-JLR
MARKETS INC., a New York                    2:07-cv-01549-JLR
corporation,
              Defendants-Appellees,
                and
INTERSIL CORPORATION, a Delaware
corporation,
                          Defendant.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES       1495



VANESSA SIMMONDS,                      
              Plaintiff-Appellant,
              v.
GOLDMAN SACHS GROUP INC.,
                       Defendant,
             and
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in
interest to Fleetboston Robertson             No. 09-35318
Stephens, Inc.; SONUS NETWORKS                No. 09-35393
INC., a Delaware corporation;                 D.C. Nos.
GOLDMAN SACHS & CO.; LEHMAN                2:07-cv-01597-JLR
BROTHERS INC.; ROBERTSON                   2:07-cv-01549-JLR
STEPHENS, INC.; J.P. MORGAN
SECURITIES INC.,
              Defendants-Appellees,
JAMES W. GIDDENS,
TRUSTEE FOR THE
LIQUIDATION OF THE BUSINESS OF
LEHMAN BROTHERS INC.,
                   Trustee-Appellee.
In Re: SECTION 16(b) LITIGATION
                                       
1496         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
MORGAN STANLEY & CO.,
INCORPORATED; J.P. MORGAN
SECURITIES, INC., a Delaware                  No. 09-35320
                                        
corporation; LEHMAN BROTHERS,                 No. 09-35366
INC., a Delaware corporation,                    D.C. No.
              Defendants-Appellees,         2:07-cv-01573-JLR
                 and
AVICI SYSTEMS, INC., a Delaware
corporation,
                          Defendant.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES        1497



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in             No. 09-35321
interest to BancBoston Robertson               No. 09-35397
Stephens, Inc.; PRICELINE.COM INC.,
a Delaware corporation; MORGAN
                                               D.C. Nos.
                                            2:07-cv-01598-JLR
STANLEY & CO. INCORPORATED;                 2:07-cv-01549-JLR
MERRILL LYNCH PIERCE FENNER &
SMITH INCORPORATED; ROBERTSON
STEPHENS, INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
GOLDMAN SACHS & CO.; LEHMAN                    No. 09-35322
BROTHERS, INC.; J.P. MORGAN
SECURITIES, INC.; MARVELL
                                               D.C. Nos.
                                            2:07-cv-01632-JLR
TECHNOLOGY GROUP, LTD., a                   2:07-cv-01549-JLR
Bermuda corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1498         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
MORGAN STANLEY & CO.,                         No. 09-35323
INCORPORATED; MERRILL LYNCH                   No. 09-35404
PIERCE FENNER & SMITH                         D.C. Nos.
INCORPORATED; PEROT SYSTEMS                2:07-cv-01631-JLR
CORPORATION, a Delaware                    2:07-cv-01549-JLR
corporation,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       
             SIMMONDS v. CREDIT SUISSE SECURITIES        1499



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
CREDIT SUISSE GROUP, a global
bank headquartered in Zurich,
Switzerland; DEUTSCHE BANK AG,
a global bank headquartered in
Frankfurt, Germany; LEHMAN
BROTHERS HOLDINGS, INC., a
Delaware corporation; AIRSPAN
                                               No. 09-35324
                                        
NETWORKS, INC., Nominal
Defendant, a Washington                          D.C. No.
corporation; DEUTSCHE BANK                  2:07-cv-01638-JLR
SECURITIES, INC.; LEHMAN
BROTHERS, INC.,
              Defendants-Appellees,
                 and
JAMES W. GIDDENS, Trustee for the
Liquidation of the Business of
Lehman Brothers, Inc.,
                   Trustee-Appellee.
In Re: SECTION 16(b) LITIGATION
                                        
1500         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                 v.
GOLDMAN SACHS & CO.; BANK OF
AMERICA CORPORATION, a Delaware                No. 09-35325
corporation, successor in interest
BancBoston Robertson Stephens
                                               D.C. Nos.
                                            2:07-cv-01630-JLR
Inc.; ROBERTSON STEPHENS, INC.;             2:07-cv-01549-JLR
INSWEB CORPORATION, a Delaware
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
                                               No. 09-35326
MORGAN STANLEY & CO.,                          No. 09-35405
INCORPORATED; DEUTSCHE BANK
SECURITIES, INC.; ASIAINFO
                                               D.C. Nos.
                                            2:07-cv-01633-JLR
HOLDINGS, INC., a Delaware                  2:07-cv-01549-JLR
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES        1501



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in
interest to BancBoston Robertson               No. 09-35328
Stephens, Inc. and FleetBoston
Roberton Stephens, Inc.;
                                               D.C. Nos.
                                            2:07-cv-01634-JLR
ROBERTSON STEPHENS, INC.; J.P.              2:07-cv-01549-JLR
MORGAN SECURITIES, INC.; KEYNOTE
SYSTEMS, INC., a Delaware
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in             No. 09-35327
interest to BancBoston Robertson
                                        
                                               No. 09-35382
Stephens, Inc.; ROBERTSON
                                                 D.C. No.
STEPHENS, INC.; J.P. MORGAN
                                            2:07-cv-01652-JLR
SECURITIES INC.; DIGIMARC
CORPORATION, Nominal Defendant,
a Delaware corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1502         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
GOLDMAN SACHS & CO.; BEAR                     No. 09-35331
STEARNS & CO., INC.; DEUTSCHE
BANK SECURITIES, INC.; TIBCO
                                              D.C. Nos.
                                           2:07-cv-01635-JLR
SOFTWARE, INC., a Delaware                 2:07-cv-11549-JLR
corporation,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       

VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
MARTHA STEWART LIVING                         No. 09-35333
OMNIMEDIA INC., a Delaware                    No. 09-35380
corporation; MORGAN STANLEY &                 D.C. Nos.
CO. INCORPORATED; MERRILL LYNCH            2:07-cv-01605-JLR
PIERCE FENNER & SMITH                      2:07-cv-01549-JLR
INCORPORATED,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       
             SIMMONDS v. CREDIT SUISSE SECURITIES       1503



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
                                              No. 09-35334
CREDIT SUISSE GROUP, a global                 No. 09-35383
bank headquartered in Zurich,
Switzerland; AUDIBLE INC., a
                                              D.C. Nos.
                                           2:07-cv-01623-JLR
Delaware corporation; J.P.                 2:07-cv-01549-JLR
MORGAN SECURITIES INC.,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       

VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
GOLDMAN SACHS & CO., a New
York limited partnership; MERRILL
LYNCH PIERCE FENNER & SMITH
INCORPORATED, a Delaware                      No. 09-35335
corporation; BANK OF AMERICA                  No. 09-35377
CORPORATION, a Delaware
corporation, ROBERTSON STEPHENS,
                                              D.C. Nos.
                                           2:07-cv-01637-JLR
INC., a Massachusetts corporation,         2:07-cv-01549-JLR
             Defendants-Appellees,
               and
SABA SOFTWARE, INC., a Delaware
corporation,
                         Defendant.
In Re: SECTION 16(b) LITIGATION
                                       
1504         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
MORGAN STANLEY & CO.
INCORPORATED, a Delaware
corporation; DEUTSCHE BANK
SECURITIES INC., a Delaware                    No. 09-35337
                                        
corporation; CITIGROUP GLOBAL                   D.C. Nos.
MARKETS, INC., a New York                   2:07-cv-01636-JLR
corporation,                                2:07-cv-01549-JLR
             Defendants-Appellees,
                 and
TRANSMETA CORPORATION, a
Delaware corporation,
                          Defendant.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                v.
CAPSTONE TURBINE CORPORATION, a                No. 09-35339
Delaware corporation; GOLDMAN                  No. 09-35395
SACHS & CO.; MERRILL LYNCH                     D.C. Nos.
PIERCE FENNER & SMITH                       2:07-cv-01624-JLR
INCORPORATED; MORGAN STANLEY &              2:07-cv-01549-JLR
CO. INCORPORATED,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES        1505



VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                v.
                                               No. 09-35344
MORGAN STANLEY & CO.
INCORPORATED; BROCADE                          D.C. Nos.
                                            2:07-cv-01626-JLR
COMMUNICATIONS SYSTEMS INC., a              2:07-cv-01549-JLR
Delaware corporation,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a                 No. 09-35345
Delaware corporation, successor in             No. 09-35399
interest to Robertson Stephens,
Inc.; J.P. MORGAN SECURITIES INC.;
                                               D.C. Nos.
                                            2:07-cv-01667-JLR
ROBERTSON STEPHENS, INC.; OPLINK            2:07-cv-01549-JLR
COMMUNICATIONS, INC., a Delaware
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
1506         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in             No. 09-35346
                                        
interest to BancBoston Robertson               No. 09-35398
Stephens, Inc.; ROBERTSON                        D.C. No.
STEPHENS, INC.; J.P. MORGAN                 2:07-cv-01666-JLR
SECURITIES INC.; NAVASITE, INC., a
Delaware corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                  v.
MORGAN STANLEY & CO.
INCORPORATED, a Delaware                       No. 09-35347
                                        
corporation; DEUTSCHE BANK                     No. 09-35394
SECURITIES, INC., a Delaware                     D.C. No.
corporation; ASPECT MEDICAL                 2:07-cv-01655-JLR
SYSTEMS, INC., Nominal Defendant,
a Delaware corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
              SIMMONDS v. CREDIT SUISSE SECURITIES        1507



VANESSA SIMMONDS,                        
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in              No. 09-35348
interest to BancBoston Robertson
                                         
                                                No. 09-35387
Stephens, Inc.; ROBERTSON
                                                  D.C. No.
STEPHENS, INC.; BEAR STEARNS &
                                             2:07-cv-01654-JLR
CO., INC.; PACKETEER, INC.,
Nominal Defendant, a Delaware
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                         

VANESSA SIMMONDS,                        
                  Plaintiff-Appellant,
                  v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in              No. 09-35349
interest to Fleetboston Robertson
Stephens, Inc.; ROBERTSON
                                                D.C. Nos.
                                             2:07-cv-01668-JLR
STEPHENS, INC.; OMNIVISION                   2:07-cv-01549-JLR
TECHNOLOGIES, INC., a Delaware
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                         
1508         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                v.                             No. 09-35350
CREDIT SUISSE SECURITIES (USA),                No. 09-35400
LLC; OCCAM NETWORKS, INC., a                   D.C. Nos.
Delaware corporation, FKA                   2:07-cv-01669-JLR
Accelerated Networks, Inc.,                 2:07-cv-01549-JLR
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
J.P. MORGAN SECURITIES INC.; BEAR
STEARNS & CO., INC.; BANK OF
AMERICA CORPORATION, a Delaware                No. 09-35351
corporation, successor in interest
to Bancboston Robertson
                                               D.C. Nos.
                                            2:07-cv-01670-JLR
Stephens, Inc.; ROBERTSON                   2:07-cv-01549-JLR
STEPHENS, INC.; IMMERSION
CORPORATION, a Delaware
corporation,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
             SIMMONDS v. CREDIT SUISSE SECURITIES       1509



VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
MORGAN STANLEY & CO.
INCORPORATED, a Delaware                      No. 09-35352
corporation; CREDIT SUISSE
                                       
                                              No. 09-35384
SECURITIES (USA), LLC; J.P.
                                                D.C. No.
MORGAN SECURITIES, INC.; INTERNAP
                                           2:07-cv-01653-JLR
NETWORK SERVICES CORPORATION,
Nominal Defendant, a Delaware
corporation,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       

VANESSA SIMMONDS,                      
                Plaintiff-Appellant,
                v.
                                              No. 09-35355
MICROTUNE INC., a Delaware
corporation; GOLDMAN SACHS &
                                               D.C. No.
                                           2:07-cv-01627-JLR
CO.; J.P. MORGAN SECURITIES INC.,
             Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                       
1510         SIMMONDS v. CREDIT SUISSE SECURITIES



VANESSA SIMMONDS,                       
                Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in             No. 09-35357
interest to BancBoston Robertson
Stephens, Inc.; MORGAN STANLEY
                                               D.C. Nos.
                                            2:07-cv-01628-JLR
& CO. INCORPORATED; ROBERTSON               2:07-cv-01549-JLR
STEPHENS, INC.; EXTREME NETWORKS
INC.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        

VANESSA SIMMONDS,                       
                 Plaintiff-Appellant,
                 v.
BANK OF AMERICA CORPORATION, a
Delaware corporation, successor in             No. 09-35358
interest to Robertson Stephens,                No. 09-35390
Inc.; J.P. MORGAN SECURITIES INC.;             D.C. Nos.
ROBERTSON STEPHENS, INC.; COSINE            2:07-cv-01629-JLR
COMMUNICATIONS INC., a Delaware             2:07-cv-01549-JLR
corporation; GOLDMAN SACHS &
CO.,
              Defendants-Appellees.
In Re: SECTION 16(b) LITIGATION
                                        
               SIMMONDS v. CREDIT SUISSE SECURITIES              1511



VANESSA SIMMONDS,                         
                  Plaintiff-Appellee,
                 v.
CREDIT SUISSE SECURITIES (USA)
LLC; CREDIT SUISSE SECURITIES                     No. 09-35363
(USA) LLC; J.P. MORGAN                             D.C. Nos.
SECURITIES INC.; BANK OF AMERICA              2:07-cv-01549-JLR
                                               2:07-cv-01549-JLR
CORPORATION, a Delaware
corporation, successor in interest                  ORDER
to Fleetboston Robertson Stephens,
Inc.; ROBERTSON STEPHENS, INC.,
             Defendants-Appellants.
In Re: SECTION 16(b) LITIGATION
                                          
                   Filed December 2, 2010
                 Amended January 18, 2011
             Second Amendment January 25, 2011

     Before: Sidney R. Thomas and Milan D. Smith, Jr.,
   Circuit Judges, and Michael R. Hogan, District Judge.*


                              ORDER

   The Opinion filed on December 2, 2010 and the Order and
Amended Opinion filed on January 18, 2011 are amended to
list the case numbers of the cross-appeals, as shown in the
captions listed above.



  *The Honorable Michael R. Hogan, United States District Judge for the
District of Oregon, sitting by designation.